Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA



  WESLEY RUBIN,
         Plaintiff,
  v.
  GOOD CLEAN VAPES, LLC.,

         Defendant.
  _________________________________/
                                            COMPLAINT
         Plaintiff, WESLEY RUBIN, by and through his undersigned counsel, sues the Defendant,

  GOOD CLEAN VAPES, LLC., and alleges as follows:

                                  JURISDICTION AND VENUE
         1.       This is an action for damages and to remedy violations of the rights of MR. RUBIN

  under the Americans with Disabilities Act of 1990 (“ADA”), as amended including by the ADA

  Amendments Act of 2008, and the Florida Civil Rights Act of 1992 (“FCRA) to redress injuries

  done to him by the Defendant, GOOD CLEAN VAPES, LLC.

         2.      The unlawful acts which gave rise to this Complaint occurred within Broward

  County, Florida during the term of Plaintiff’s employment with Defendant, making venue proper

  in this District pursuant to 28 U.S.C. § 1391.

                                                PARTIES

         3.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County, Florida and is otherwise sui juris.




                                                   1
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 2 of 11



          4.     As an individual with a disability, Plaintiff is a member of a protected class under

  the ADA and the FCRA because the terms, conditions, and privileges of his employment were

  altered because of his disability.

          5.     Defendant is a privately-owned business. At all times material hereto, Defendant

  was Plaintiff’s employer as defined by law.

          6.     At all times material hereto, Defendant has employed 20 or more employees for

  each working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with the ADA and the FCRA.

          7.     At all times material hereto, Defendant was a covered employer within the meaning

  and contemplation of the ADA in that it employed more than 20 employees.

          8.     Plaintiff has exhausted his administrative remedies by filing a timely charge of

  discrimination against the Defendant with the Equal Employment Opportunity Commission.

          9.     Plaintiff’s charge was filed within 300 days after the last instance of discrimination

  occurred.

          10.    Plaintiff was issued a Notice of Right to Sue on April 10, 2019, but it was never

  delivered. Mr. Michael Farrell, District Director of the EEOC Miami District Office, issued a

  declaration on October 29, 2019. This suit is filed in accordance with the declaration and within

  the applicable ninety-day time limitation (a copy of the declaration is attached hereto as Exhibit

  “A”).

          11.    All conditions precedent to the maintenance of this action by Plaintiff have

  occurred, or have been waived, preferred, or excused.




                                                   2
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 3 of 11



         12.     Plaintiff has retained the undersigned law firm as his legal counsel in connection

  with this action, and is obligated to pay reasonable attorney’s fees and all costs incurred in

  connection with this action.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS

         13.     Plaintiff worked for Defendant from approximately May 20, 2018 until he was

  wrongfully terminated on May 25, 2018.

         14.     Plaintiff’s primary duties and responsibilities included stocking and selling

  products, using inventory software, and providing customer service. Plaintiff was qualified to

  perform his job duties and responsibilities in that he received training and/or had prior experience.

         15.     When the Plaintiff first began working for the Defendant, it knew of his disability.

  One of the Plaintiff’s legs is amputated below the knee.

         16.     On May 21, 2018, at around 11 a.m., the Plaintiff was in training with Garrett

  Funkhouser, manager. Mr. Funkhouser was going over the rules with employees and told them not

  to sit too much on the chairs. He mentioned that the employees would be watched on cameras and

  if they sit too much then all the chairs would be taken away. The Plaintiff asked Mr. Funkhouser

  for a reasonable accommodation since one of his legs was amputated below the knee. The Plaintiff

  told him that he would need to be able to sit occasionally even if all the chairs were taken away.

  Mr. Funkhouser scoffed at the Plaintiff, laughed, and walked away.

         17.     After the Plaintiff requested this accommodation, things began to change. On May

  23, 2018, towards the end of his shift, the owner, Neil Timmonds, gave the Plaintiff and another

  coworker, Danny Casper, some feedback about their performance. He gave Mr. Casper positive

  feedback but said the Plaintiff was confrontational when he asked him to do things and that the




                                                   3
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 4 of 11



  Plaintiff mumbled things under his breath, both of which were not true. He also claimed that the

  Plaintiff was fighting over customers. The Plaintiff was very surprised by this feedback.

         18.     On May 24, 2018, at around 7 p.m., Mr. Timmonds had to leave the shop and, since

  Mr. Casper and the Plaintiff were two new employees, he called in Kat Hudson, an employee from

  another location, to supervise them. They were all working together and conversing back and forth.

  The Plaintiff told Ms. Hudson that he thought Mr. Funkhouser was a really cool guy. The Plaintiff

  also mentioned that Mr. Funkhouser had said he wanted to buy some new DJ equipment that was

  really expensive and that he owned headphones that cost $2,000.00. Ms. Hudson then responded

  with, “Yea, he’s loaded. He helped me get my degree and now I am a LCSW at a treatment center.”

  Then the Plaintiff responded with, “wow, that is awesome! I wish I had somebody to help me like

  that.” It was a very fun and light conversation and they both laughed. This whole conversation

  literally happened as Ms. Hudson was playing Mario Cart on the Nintendo switch on one of the

  big TV’s.

         19.     On May 25, 2018, at around 2 p.m., Mr. Timmonds called the Plaintiff and told him

  that he was fired. He claimed that Mr. Casper and the Plaintiff were bickering in front of customers.

  In reality, Mr. Casper and the Plaintiff were not in an argument but having a discussion. Mr. Casper

  wanted to punch a man’s card four times for the one time he bought vape juice. The Plaintiff had

  told Mr. Caper that he was uncomfortable with him doing this since the Plaintiff was the one

  logged in and it would have been a breach of Defendant’s policy. Defendant did not terminate Mr.

  Casper based on this alleged argument.

         20.      Mr. Timmonds also said that the Plaintiff was being fired for the comments he

  made about Mr. Funkhouser. Mr. Timmonds claimed that Ms. Hudson had said that the Plaintiff

  said Mr. Funkhouser has too much money and he’s an egotistical bastard. The Plaintiff did not say



                                                   4
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 5 of 11



  any of these things and Mr. Casper, who was also working with them that night, confirmed that

  what Mr. Timmonds alleged was not true. The Plaintiff asked Mr. Timmonds if he could come in

  and talk to him in person and work things out because the Plaintiff knew these accusations were

  false. He said no and then changed his story to claim that they had hired four people when they

  actually only needed three.

         21.     Plaintiff has engaged the undersigned attorneys to prosecute his claims and is

  entitled to recover his attorney’s fees from Defendant pursuant to statute.

                         COUNT I: VIOLATION OF THE AMERICANS
                          WITH DISABILITIES ACT OF 1990 (“ADA”)
                           (Discrimination on the Basis of Disability)

         22.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 21,

  inclusive, as though same were fully re-written here.

         23.     The ADA forbids discrimination on the basis of disability; prohibiting

  discrimination in employment, public services, public accommodations, and telecommunications.

         24.     Plaintiff has a disability as that term is defined under the ADA, and, therefore, is a

  member of the protected class.

         25.     At all relevant and material times, Defendant failed to comply with the ADA, which

  states in relevant part: (1) to provide a clear and comprehensive national mandate for the

  elimination of discrimination against individuals with disabilities; (2) to provide clear, strong,

  consistent, enforceable standards addressing discrimination against individuals with disabilities;

  (3) to ensure that the Federal Government plays a central role in enforcing the standards established

  in this chapter on behalf of individuals with disabilities; and (4) to invoke the sweep of

  congressional authority, including the power to enforce the fourteenth amendment and to regulate




                                                   5
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 6 of 11



  commerce, in order to address the major areas of discrimination faced day-to-day by people with

  disabilities.

          26.     The discrimination against Plaintiff by Defendant was caused by Defendant being

  aware of Plaintiff’s disability and the need for a reasonable accommodation.

          27.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

  disability and/or an individual with a record of having a disability.

          28.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to him by Defendant.

          29.     Plaintiff was qualified for the position.

          30.     Defendant is a large privately-owned business, and therefore a sophisticated

  employer who has actual knowledge of the requirements of the ADA, as amended.

          31.     The failure of Defendant to adhere to the mandates of the ADA was willful and its

  violations of the provisions of the ADA were willful.

          32.     Defendant scoffed, laughed, and walked away from the Plaintiff when he requested

  a reasonable accommodation and Defendant’s failure to reasonably accommodate Plaintiff was

  directly and proximately caused by Defendant’s unjustified discrimination against Plaintiff

  because he had a disability.

          33.     After the Plaintiff requested a reasonable accommodation, the Defendant began to

  treat him differently including criticizing his work performance, attitude, and claiming he made

  distasteful comments about Mr. Funkhouser, all which are not true. The Defendant did not treat

  other non-disabled hires this way.

          34.     Any allegedly nondiscriminatory reason for the Defendant’s discriminatory

  behavior towards the Plaintiff and failure to reasonably accommodate Plaintiff is a mere pretext



                                                     6
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 7 of 11



  for the actual reasons for the discriminatory behavior and failure to reasonably accommodate

  Plaintiff; inter alia Plaintiff’s disability.

          35.     As a result of Defendant’s violation, Plaintiff has suffered damages.

          36.     As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to his

  reputation, and other past and future pecuniary losses.

          WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, loss of fringe benefits, loss of retirement benefits, compensatory damages under

  the ADA for emotional distress, liquidated damages, prejudgment interest on his damages award,

  attorney’s fees, costs, and such other and further relief as this Court deems just and appropriate.

         COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                       (Discrimination on the Basis of Disability)

          37.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 21,

 inclusive, as though same were fully re-written here, and says:

          38.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

 pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

 personal dignity, to make available to the state their full productive capacities, to secure the state

 against domestic strife and unrest, to preserve the public safety, health, and general welfare, and to

 promote the interests, rights, and privileges of individuals within the state.

          39.     Plaintiff has a disability as that term is defined in the FCRA, and therefore, is a

 member of a protected class.

                                                    7
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 8 of 11



          40.     At all relevant and material times, Defendant failed to comply with the FCRA.

          41.     The discrimination of Plaintiff by Defendant was caused by Defendant being aware

 of Plaintiff’s disability.

          42.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

 disability and/or an individual with a record of having a disability.

          43.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

 performance of the essential functions assigned to him by Defendant.

          44.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

 violations of the provisions of the FCRA were willful.

          45.     Defendant, through its practices and policies as an employer, willfully, and with

 malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

 account of his disability in violation of the FCRA.

          46.     Defendant scoffed, laughed, and walked away from the Plaintiff when he requested

  a reasonable accommodation and Defendant’s failure to reasonably accommodate Plaintiff was

  directly and proximately caused by Defendant’s unjustified discrimination against Plaintiff

  because he had a disability.

          47.     After the Plaintiff requested a reasonable accommodation, the Defendant began to

  treat him differently including criticizing his work performance, attitude, and claimed he made

  distasteful comments about Mr. Funkhouser, all which are not true. The Defendant did not treat

  other non-disabled hires this way.

          48.     Any allegedly nondiscriminatory reason for the Defendant’s discriminatory

  behavior towards the Plaintiff and failure to reasonably accommodate Plaintiff is a mere pretext




                                                    8
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 9 of 11



  for the actual reasons for the discriminatory behavior and failure to reasonably accommodate

  Plaintiff; inter alia Plaintiff’s disability.

          49.     Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

 rights protecting persons from discrimination due to his disability. The discrimination on the basis

 of disability constitutes unlawful discrimination.

          50.     As a result of Defendant’s violation, Plaintiff has suffered damages.

          51.     As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to his

  reputation, and other past and future pecuniary losses.

          WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, compensatory damages under the FCRA for emotional distress, liquidated

  damages, punitive damages, prejudgment interest on his damages award, attorney’s fees, costs,

  and such other and further relief as this Court deems just and appropriate.

                                   COUNT III: VIOLATION OF ADA
                                            (Retaliation)

          52.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 21,

  inclusive, as though same were fully re-written here.

          53.     Plaintiff suffered from a disability as that term is defined under the ADA.

          54.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

  disability and/or an individual with a record of having a disability.

          55.     Defendant is an employer as that term is defined under the ADA.

                                                      9
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 10 of 11



         56.     Defendant retaliated against Plaintiff for engaging in the protected activity of

  requesting a reasonable accommodation by inter alia, and terminating the Plaintiff.

         57.     As a result of Defendant’s violation, Plaintiff has suffered damages.

         58.     As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to his

  reputation, and other past and future pecuniary losses.

         WHEREFORE, Plaintiff hereby requests that this Court enter judgment in his favor against

  the Defendant by awarding general and compensatory damages and reinstatement, front pay and

  back pay, prejudgment interest, attorneys’ fees and costs, and such other and further relief as this

  Court deems just and appropriate.

        COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                (Retaliation)

         59.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 21,

  inclusive, as though same were fully re-written here.

         60.     Plaintiff suffered from a disability as that term is defined under the FCRA.

         61.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

  disability and/or an individual with a record of having a disability.

         62.     Defendant is an employer as that term is defined under the FCRA.

         63.     Defendant retaliated against Plaintiff for engaging in the protected activity of

  requesting a reasonable accommodation by inter alia, and terminating the Plaintiff.

         64.     As a result of Defendant’s violation, Plaintiff has suffered damages.




                                                   10
Case 0:20-cv-60179-RKA Document 1 Entered on FLSD Docket 01/27/2020 Page 11 of 11



          65.     As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to his

  reputation, and other past and future pecuniary losses.

          WHEREFORE, Plaintiff hereby requests that this Court enter judgment in his favor against

  the Defendant by awarding general and compensatory damages and reinstatement, front pay and

  back pay, prejudgment interest, attorneys’ fees and costs, and such other and further relief as this

  Court deems just and appropriate.

                                    DEMAND FOR JURY TRIAL

  Plaintiff demands a trial by jury on all issues so triable.
                                                  Respectfully submitted this 27th day of January,
                                                  2020.
                                                  By: s/Michelle Cohen Levy
                                                  Michelle Cohen Levy, FBN 0068514
                                                  The Law Office of Michelle Cohen Levy, P.A.
                                                  4400 N. Federal Highway
                                                  Lighthouse Point, Florida 33064
                                                  P: (954) 651-9196
                                                  Michelle@CohenLevyLegal.com
                                                  Counsel for Plaintiff




                                                    11
